                                           Case 3:20-cv-00630-CRB Document 23 Filed 02/12/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                             IN THE UNITED STATES DISTRICT COURT

                                   6                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8       YES ON PROP B, COMMITTEE IN                       Case No. 20-cv-00630-CRB
                                           SUPPORT OF THE EARTHQUAKE
                                   9       SAFETY AND EMERGENCY RESPONSE
                                           BOND, et al.,                                     ORDER GRANTING PARTIAL
                                  10                                                         PRELIMINARY INJUNCTION
                                                        Plaintiffs,
                                  11
                                                  v.
                                  12
Northern District of California
 United States District Court




                                           CITY AND COUNTY OF SAN
                                  13       FRANCISCO,
                                  14                    Defendant.

                                  15          The City and County of San Francisco concedes Proposition F should be preliminarily
                                  16   enjoined as applied to Yes on Prop B’s proposed 5” by 5” newspaper advertisements, smaller
                                  17   “ear” advertisements, and spoken disclaimers on digital or audio advertisements of thirty seconds
                                  18   or less. See Mot. (dkt. 5) at 1; Opp’n (dkt. 18) at vii. In light of this agreement and the fact that
                                  19   Proposition B will be on the ballot less than a month away, on March 3, 2020, the Court finds that
                                  20   it is appropriate to issue a partial preliminary injunction now. The City and County of San
                                  21   Francisco are prohibited from enforcing the disclaimer laws adopted through Proposition F against
                                  22   Yes on Prop B’s proposed 5” by 5” newspaper advertisements, smaller “ear” advertisements, and
                                  23   spoken disclaimers on digital or audio advertisements of thirty seconds or less. The Court will
                                  24   rule on the remainder of Yes on Prop B’s requested relief after full briefing and a hearing. This
                                  25   preliminary injunction will remain in effect until the Court has ruled on the entirety of Yes on
                                  26   /
                                  27   /
                                  28   /
Case 3:20-cv-00630-CRB Document 23 Filed 02/12/20 Page 2 of 2
